[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION AND ORDER DENYING INMATE NOTICE OF APPLICATIONTO SENTENCING JUDGE FOR REDUCTION OF SENTENCE
1. The defendant was sentenced to seven (7) years in jail on November 23, 1994. CT Page 9078
2. By application dated July 29, 1995, the applicant has moved to have his sentence reduced by two (2) years.
3. Section 53a-39 (b) of the Connecticut General Statutes provides that: The sentence may be modified only upon the agreement of the defendant and the State's attorney to seek review of the sentence.
4. The defendant has not annexed to his application any agreement upon the part of the State's attorney for the Judicial District of Danbury to seek review of the sentence.
5. Therefore, no hearing may be held to determine whether or not there should be any modification of the sentence, nor may the court modify the sentence.
6. The application is therefore denied.
FLYNN, J.